Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2021 has been entered.

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed July 9th, 2021. Applicant’s amendments to claims 1, 10, and 18 as described on pages 9-11 have been deemed sufficient to overcome the previous 35 USC § 112(b) and 35 USC § 103 art rejections through the addition of the “and to identify a plurality of characteristics of the first and second objects... a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object, based on a second characteristic of the plurality of characteristics” as supported by the specification paragraph [0018-22]. However, as the change the scope of the claim, new art rejections for claims 1, 10, and 18 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 1-5, 7-14, 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al. (US Pre-Granted Publication No. US 2019/0011910 A1 hereinafter “Lockwood”) in view of Cheatham III et al. (US Pre-Granted Application No. US 2015/0160653 A1 hereinafter “Cheatham”) further in view of Duncan et al. (US Pre-Granted Publication No. US 2015/023112 A1 hereinafter “Duncan”).
	
	Regarding claim 1 Lockwood discloses:

	An apparatus comprising: a non-transitory computer readable medium comprising instructions; (Lockwood [0055]) a logic circuit to execute the instructions to at least: (Lockwood [0054] [0121] wherein the processor is equivalent to the logic circuit) generate a deep learning model to identify and categorize a first object … in a proximity of a vehicle …  (Lockwood [0052] [0149] wherein the response model and guidance for events i.e. obstacle encounters can be done by the machine learning) determine a first danger level associated with the first object, the first danger level (Lockwood [0069] [0094] wherein the collision predictor and confidence level are used to determine a path and risk of collision of the vehicle and object) … determine, based on the first danger level … a response of the vehicle to avoid a collision with at least one of the first object … (Lockwood [0070] [0094] wherein the vehicle determines a response including steering and braking if required) and generate instructions transmitted to a steering system or a braking system of the vehicle based on the determined vehicle response, (Lockwood [0070] [0094] wherein the vehicle determines a response including steering and braking if required) at least one of the world generator, (Lockwood [0052] [0149] wherein the response model and guidance for events i.e. obstacle encounters can be done by the machine the data analyzer, (Lockwood [0069] [0094] wherein the collision predictor and confidence level are used to determine a path and risk of collision of the vehicle and object) the vehicle response determiner, (Lockwood [0070] [0094] wherein the vehicle determines a response including steering and braking if required) or the instruction generator (Lockwood [0070] [0094] wherein the vehicle determines a response including steering and braking if required) to be implemented by logic circuitry. (Lockwood [0054] [0121] wherein the processor is equivalent to the logic circuit).

	Lockwood does not appear to disclose:

	and a second object or and to identify a plurality of characteristics of the first and second objects or indicative of a first measure of damage corresponding to a collision between the vehicle and the first object; based on a first characteristic of the plurality of characteristics; and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object, based on a second characteristic of the plurality of characteristics; or and the second danger level,

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and a second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each) and “indicative of a first measure of damage corresponding to a collision between the vehicle and the first object; (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each) and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object;” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each) and “and the second danger level,” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Additionally, Lockwood in view of Cheatham does not appear to disclose:

	and to identify a plurality of characteristics of the first and second objects or determine a first danger level associated with the first object, the danger level indicative of a first measure of damage corresponding to a collision between the vehicle and the first object, based on a first characteristic of the plurality of characteristics; and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object, based on a second characteristic of the plurality of characteristics;

	However, in the same field of endeavor of vehicle controls Duncan discloses:

	“and to identify a plurality of characteristics of the first and second objects” (Duncan [0075-0076] [0080] wherein the vehicle system determines characteristics of an objects along possible avoidance paths including static or dynamic movements, weight, location, speed, and behavior to determine adverse effects from a collision) and “determine a first danger level associated with the first object, the danger level indicative of a first measure of damage corresponding to a collision between the vehicle and the first object, based on a first characteristic of the plurality of characteristics; (Duncan [0075-0076] [0080] wherein the vehicle system determines characteristics of an objects along possible avoidance paths including static or dynamic movements, weight, location, speed, and behavior to determine adverse effects from a collision)and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object, based on a second characteristic of the plurality of characteristics;” (Duncan [0075-0076] [0080] wherein the vehicle system determines characteristics of an objects along possible avoidance paths including static or dynamic movements, weight, location, speed, and behavior to determine adverse effects from a collision).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the object and route characteristics of Duncan with the vehicle system of 


	Regarding claim 2 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein the logic circuit is to execute the instructions (Lockwood [0054] [0121] wherein the processor is equivalent to the logic circuit) to categorize the first object … as movable or stationary based on vehicle sensor information.  (Lockwood [0063] [0085] [0094] wherein the collision predictor determines if the object is moving or static).

	Lockwood does not appear to disclose:

	and the second object 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)



	Regarding claim 3 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 2 and further discloses:

	The apparatus of claim 2, wherein the vehicle sensor information includes information from at least one of a camera, radar, lidar, (Lockwood [0057]) supersonic sensors, or point-to-point communications.  (Lockwood [0095] wherein the path planning includes points in which the confidence changes and the teleoperation communicates with the vehicle i.e. point to point communication at certain points in the path).

	Regarding claim 4 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein the logic circuit is to execute the instructions (Lockwood [0054] [0121] wherein the processor is equivalent to the logic circuit) to determine object characteristics including at least one of velocity, acceleration, or position of the first object … based on vehicle sensor information.  (Lockwood [0062] wherein the object details include the position, velocity, heading, and acceleration of the object).

	Lockwood does not appear to disclose:

	and the second object 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 5 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein the logic circuit is to execute the instructions to, (Lockwood [0054] [0121] wherein the processor is equivalent to the logic circuit) when at least one of the first danger level … meet a threshold and an adaptive steering maneuver is available, determine that the vehicle is to initiate the adaptive steering maneuver in response to the first object … (Lockwood [0070] [0097] fig. 5B wherein the vehicle system utilizes a confidence level based on the object and vehicle parameters i.e. a threshold level to take an action such as steering out of the way of the object).

	Lockwood does not appear to disclose:

	or the second danger level or the second object. 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“or the second danger level” or “the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 7 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 1 and further discloses:

The apparatus of claim 1, wherein the logic circuit is to execute the instructions to, (Lockwood [0054] [0121] wherein the processor is equivalent to the logic circuit) when the first danger level … meet a threshold and an adaptive steering maneuver is unavailable, determine that the vehicle is to initiate a hard-brake in response to the first object … (Lockwood [0066] [0100] fig. 6a wherein when the confidence level i.e. threshold of the vehicle path based on the dynamic object is too low, (the vehicle would not be able to steer away successfully) the vehicle will perform a braking event, wherein the braking event may be a hard breaking event [0066] wherein the office is interpreting the adaptive steering maneuver as steering around the object).

	Lockwood does not appear to disclose:

	and the second danger level or the second object. 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and the second danger level” or “the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in 

	Regarding claim 8 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein the logic circuit  is to execute the instructions to, (Lockwood [0054] [0121] wherein the processor is equivalent to the logic circuit) when at least one of the first danger level … are below a threshold, determine that the vehicle is not to take action in response to the first object ... (Lockwood [0109] fig. 8B wherein the teleoperation determines that the vehicle does not have to take an additional action based on the determined event i.e. the danger level is low enough to ignore).  

	Lockwood does not appear to disclose:

	or the second danger level or the second object. 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“or the second danger level” or “the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)



	Regarding claim 9 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein the logic circuit is to execute the instructions (Lockwood [0054] [0121] wherein the processor is equivalent to the logic circuit) to determine a subsequent movement of at least one of the first object … based on the deep learning model.  (Lockwood [0103] wherein the vehicle system causes the vehicle to interact to an object and then return to the travel path i.e. the vehicle stops for a moving object then returns to the plan after the movement).

	Lockwood does not appear to disclose:

	or the second danger level or the second object. 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

or the second danger level” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 10 Lockwood discloses:

	A non-transitory computer readable storage medium comprising instructions that, (Lockwood [0055]) when executed, cause a machine to at least: generate a deep learning model to identify and categorize a first object … in a proximity of a vehicle; (Lockwood [0052] [0149] wherein the response model and guidance for events i.e. obstacle encounters can be done by the machine learning) determine a first danger level associated with the first object, the first danger level (Lockwood [0069] [0094] wherein the collision predictor and confidence level are used to determine a path and risk of collision of the vehicle and object) … determine, based on the first danger level … a response of the vehicle to avoid a collision with at least one of the first object … (Lockwood [0070] [0094] wherein the vehicle determines a response including steering and braking if required) and generate instructions transmitted to a steering system or a braking system of the vehicle based on the determined vehicle response. (Lockwood [0070] [0094] wherein the vehicle determines a response including steering and braking if required). 

	Lockwood does not appear to disclose:

	and a second object or and to identify a plurality of characteristics of the first and second objects or indicative of a first measure of damage corresponding to a collision between the vehicle and the first object, based on a first characteristic of the plurality of characteristics; and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object, based on a second characteristic of the plurality of characteristics; or and the second danger level,

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and a second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each) and “indicative of a first measure of damage corresponding to a collision between the vehicle and the first object; (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each) and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object;” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each) and “and the second danger level,” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Additionally, Lockwood in view of Cheatham does not appear to disclose:

	and to identify a plurality of characteristics of the first and second objects or determine a first danger level associated with the first object, the danger level indicative of a first measure of damage corresponding to a collision between the vehicle and the first object, based on a first characteristic of the plurality of characteristics; and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object, based on a second characteristic of the plurality of characteristics;

	However, in the same field of endeavor of vehicle controls Duncan discloses:

	“and to identify a plurality of characteristics of the first and second objects” (Duncan [0075-0076] [0080] wherein the vehicle system determines characteristics of an objects along  and “determine a first danger level associated with the first object, the danger level indicative of a first measure of damage corresponding to a collision between the vehicle and the first object, based on a first characteristic of the plurality of characteristics; (Duncan [0075-0076] [0080] wherein the vehicle system determines characteristics of an objects along possible avoidance paths including static or dynamic movements, weight, location, speed, and behavior to determine adverse effects from a collision)and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object, based on a second characteristic of the plurality of characteristics;” (Duncan [0075-0076] [0080] wherein the vehicle system determines characteristics of an objects along possible avoidance paths including static or dynamic movements, weight, location, speed, and behavior to determine adverse effects from a collision).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the object and route characteristics of Duncan with the vehicle system of Lockwood and Cheatham because one of ordinary skill would have been motivated to make this modification in order to provide the safest path for a vehicle to travel based on multiple characteristics of the path and objects in the path (Duncan [0077] [0082]).

	Regarding claim 11 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 10 and further discloses:

The non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, further cause the machine to categorize the first object … as movable or stationary based on vehicle sensor information.  (Lockwood [0063] [0085] [0094] wherein the collision predictor determines if the object is moving or static).

	Lockwood does not appear to disclose:

	and the second object 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 12 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 11 and further discloses:

The non-transitory computer readable storage medium of claim 11, wherein the vehicle sensor information includes information from at least one of a camera, radar, lidar, (Lockwood [0057]) supersonic sensors, or point-to-point communications.  (Lockwood [0095] wherein the path planning includes points in which the confidence changes and the teleoperation communicates with the vehicle i.e. point to point communication at certain points in the path).

	Regarding claim 13 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 10 and further discloses:

	The non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, further cause the machine to determine object characteristics including at least one of velocity, acceleration, or position of the first object … based on vehicle sensor information.  (Lockwood [0062] wherein the object details include the position, velocity, heading, and acceleration of the object).

	Lockwood does not appear to disclose:

	and the second object 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 14 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 10 and further discloses:

	The non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, further cause the machine to determine that the vehicle 5U.S. Application No. 16/370,855PATENTis to, when at least one of the first danger level … meet a threshold and an adaptive steering maneuver is available, initiate the adaptive steering maneuver in response to the first object ... (Lockwood [0070] [0097] fig. 5B wherein the vehicle system utilizes a confidence level based on the object and vehicle parameters i.e. a threshold level to take an action such as steering out of the way of the object). 

	Lockwood does not appear to disclose:

	or the second danger level or the second object. 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“or the second danger level” or “the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 16 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 10 and further discloses:

	The non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, further cause the machine to determine that the vehicle is to, when the first danger level … meet a threshold and an adaptive steering maneuver is unavailable, initiate a hard-brake in response to the first object … (Lockwood [0066] [0100] fig. 6a wherein when the confidence level i.e. threshold of the vehicle path based on the dynamic object is too low, (the vehicle would not be able to steer away successfully) the vehicle will perform a braking event, wherein the braking event may be a hard breaking event [0066] wherein the office is interpreting the adaptive steering maneuver as steering around the object).



	and the second danger level or the second object. 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and the second danger level” or “the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 17 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 10 and further discloses:

	The non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, further cause the machine to determine a subsequent movement of at least one of the first object … based on the deep learning model.  (Lockwood [0103] 

	Lockwood does not appear to disclose:

	or the second danger level or the second object. 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“or the second danger level” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 18 Lockwood discloses:

	A method comprising: generating a deep learning model to identify and categorize a first object … in a proximity of a vehicle … (Lockwood [0052] [0149] wherein the response model and guidance for events i.e. obstacle encounters can be done by the machine learning) determining a first danger level associated with the first object, the first danger level (Lockwood [0069] [0094] wherein the collision predictor and confidence level are used to determine a path and risk of collision of the vehicle and object)  … determining, based on the first danger level … a response of the vehicle to avoid a collision with at least one of the first object (Lockwood [0070] [0094] wherein the vehicle determines a response including steering and braking if required) … and generating instructions transmitted to a steering system or a braking system of the vehicle based on the determined vehicle response. (Lockwood [0070] [0094] wherein the vehicle determines a response including steering and braking if required). 

	Lockwood does not appear to disclose:

	and a second object or and to identify a plurality of characteristics of the first and second objects or indicative of a first measure of damage corresponding to a collision between the vehicle and the first object, based on a first characteristic of the plurality of characteristics; and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object based on a second characteristic of the plurality of characteristics; or and the second danger level,

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and a second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each) and indicative of a first measure of damage corresponding to a collision between the vehicle and the first object; (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each) and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object;” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each) and “and the second danger level,” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Additionally, Lockwood in view of Cheatham does not appear to disclose:

	and to identify a plurality of characteristics of the first and second objects or determine a first danger level associated with the first object, the danger level indicative of a first measure of damage corresponding to a collision between the vehicle and the first object, based on a first characteristic of the plurality of characteristics; and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object, based on a second characteristic of the plurality of characteristics;

	However, in the same field of endeavor of vehicle controls Duncan discloses:

	“and to identify a plurality of characteristics of the first and second objects” (Duncan [0075-0076] [0080] wherein the vehicle system determines characteristics of an objects along possible avoidance paths including static or dynamic movements, weight, location, speed, and behavior to determine adverse effects from a collision) and “determine a first danger level associated with the first object, the danger level indicative of a first measure of damage corresponding to a collision between the vehicle and the first object, based on a first characteristic of the plurality of characteristics; (Duncan [0075-0076] [0080] wherein the vehicle system determines characteristics of an objects along possible avoidance paths including static or dynamic movements, weight, location, speed, and behavior to determine adverse effects from a collision)and determine a second danger level associated with the second object, the second danger level indicative of a second measure of damage corresponding to a collision between the vehicle and the second object, based on a second characteristic of the plurality of characteristics;” (Duncan [0075-0076] [0080] wherein the vehicle system determines characteristics of an objects along possible avoidance paths including static or dynamic movements, weight, location, speed, and behavior to determine adverse effects from a collision).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the object and route characteristics of Duncan with the vehicle system of 

	Regarding claim 19 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 18 and further discloses:

	The method of claim 18, further including determining object characteristics including at least one of velocity, acceleration, or position of the first object … based on vehicle sensor information.  (Lockwood [0062] wherein the object details include the position, velocity, heading, and acceleration of the object).

	Lockwood does not appear to disclose:

	and the second object 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“and the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of 

	Regarding claim 20 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 18 and further discloses:

	The method of claim 18, further including determining that the vehicle is to, when at least one of the first danger level … meet a threshold and an adaptive steering maneuver is available, initiate the adaptive steering maneuver in response to the first object ...  (Lockwood [0070] [0097] fig. 5B wherein the vehicle system utilizes a confidence level based on the object and vehicle parameters i.e. a threshold level to take an action such as steering out of the way of the object).

	Lockwood does not appear to disclose:

	or the second danger level or the second object. 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“or the second danger level” or “the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 22 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 20 and further discloses:

	The method of claim 18, further including determining that the vehicle is to, when at least one of the first danger level … meet a threshold and an adaptive steering maneuver is unavailable, initiate a hard-brake in response to the first object ... (Lockwood [0066] [0100] fig. 6a wherein when the confidence level i.e. threshold of the vehicle path based on the dynamic object is too low, (the vehicle would not be able to steer away successfully) the vehicle will perform a braking event, wherein the braking event may be a hard breaking event [0066] wherein the office is interpreting the adaptive steering maneuver as steering around the object). 

	Lockwood does not appear to disclose:

	or the second danger level or the second object. 

	However, in the same field of endeavor of vehicle controls Cheatham discloses:

	“or the second danger level” or “the second object” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Regarding claim 23 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 18 and further discloses:

	The method of claim 18, further including determining a subsequent movement of the first object … based on the deep learning model. (Lockwood [0103] wherein the vehicle system causes the vehicle to interact to an object and then return to the travel path i.e. the vehicle stops for a moving object then returns to the plan after the movement).

	Lockwood does not appear to disclose:

	and the second danger level or the second object. 



	“and the second danger level” (Cheatham [0066] wherein the system determines a first and second object around the vehicle for potential collision and the damage associated with each)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second object damage estimate of Cheatham with the vehicle system of Lockwood because one of ordinary skill would have been motivated to make this modification in order to improve the safety of a vehicle system by analyzing the driving conditions and surrounding environment to determine the best action for the vehicle (Cheatham [0016-0017]).

	Claims 6, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Cheatham and Duncan as applied to claims 5, 14, and 20 above, further in view of Cullinane et al. (US Patent No. US 9,950,708 B1 hereinafter “Cullinane”).

	Regarding claim 6 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 5 but does not appear to disclose:

	wherein the vehicle response determiner is further to: determine a position of a passenger in the vehicle; and determine the adaptive steering maneuver based on the position of the passenger.

	However, in the same field of endeavor of vehicle controls Cullinane discloses:

	“wherein the vehicle response determiner is further to: determine a position of a passenger in the vehicle; and determine the adaptive steering maneuver based on the position of the passenger.” (Cullinane col. 2-3 lines 66-13, wherein the vehicle determines the location and state of the occupants and further turns the vehicle based on this information, see also col. 6 lines 17-30).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the passenger location of Cullinane with the vehicle system of Lockwood and Cheatham and Duncan because one of ordinary skill would have been motivated to make this modification in order to provide for safer, efficient driving behaviors based on the location of the passenger in the vehicle (Cullinane col. 5 lines 14-25). 

	Regarding claim 15 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 14 but does not appear to disclose:

	wherein the instructions, when executed, further cause the machine to: determine a position of a passenger in the vehicle; and determine the adaptive steering maneuver based on the position of the passenger.

	However, in the same field of endeavor of vehicle controls Cullinane discloses:

wherein the instructions, when executed, further cause the machine to: determine a position of a passenger in the vehicle; and determine the adaptive steering maneuver based on the position of the passenger.”  (Cullinane col. 2-3 lines 66-13, wherein the vehicle determines the location and state of the occupants and further turns the vehicle based on this information, see also col. 6 lines 17-30).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the passenger location of Cullinane with the vehicle system of Lockwood and Cheatham and Duncan because one of ordinary skill would have been motivated to make this modification in order to provide for safer, efficient driving behaviors based on the location of the passenger in the vehicle (Cullinane col. 5 lines 14-25). 

	Regarding claim 21 Lockwood in view of Cheatham and Duncan discloses all of the limitations of claim 20 but does not appear to disclose:

	determining a position of a passenger in the vehicle; and determining the adaptive steering maneuver based on the position of the passenger.

	However, in the same field of endeavor of vehicle controls Cullinane discloses:

	“determining a position of a passenger in the vehicle; and determining the adaptive steering maneuver based on the position of the passenger.”  (Cullinane col. 2-3 lines 66-13, 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the passenger location of Cullinane with the vehicle system of Lockwood and Cheatham and Duncan because one of ordinary skill would have been motivated to make this modification in order to provide for safer, efficient driving behaviors based on the location of the passenger in the vehicle (Cullinane col. 5 lines 14-25). 


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080249687 A1 discloses a vehicle system capable of determining two distinct crash characteristics 
US 20200159214 A1 discloses an autonomous vehicle system with a first risk threshold and a second risk threshold for likelihood of collisions 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664